MEMORANDUM **
Jorge Rodriguez Miranda, his wife Gabriela Avila-Peralta, and their three children, Isabel Rodriguez, Mariana Rodri*385guez, and Gabriel Leyva-Avila, petition for review of the Board of Immigration Appeals’ decision affirming the Immigration Judge’s denial of their application for cancellation of removal.
We have jurisdiction over Petitioners’ constitutional argument. They contend that them right to equal protection is violated because similarly-situated aliens from countries covered under the Nicaraguan Adjustment and Central American Relief Act (“NACARA”) benefit from relaxed requirements for relief. We previously have rejected this argument. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (“NACARA easily satisfies the rational basis test[.]”); Ram v. I.N.S., 243 F.3d 510, 517 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.